NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TOM FINDLEY; KIMBERLY BLOWNEY, No. 18-56378

                Plaintiffs-Appellants,          D.C. No. 5:16-cv-00677-DMG-KK

 v.
                                                MEMORANDUM*
PACIFIC GAS & ELECTRIC COMPANY,
a California corporation; DOES, 1 through
10, inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Kimberly Blowney appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1983 action alleging Fourteenth Amendment claims

stemming from alleged exposure to elevated levels of arsenic and uranium. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Stephens v. Union

Pac. R.R. Co., 935 F.3d 852, 854 (9th Cir. 2019). We affirm.

      The district court properly granted summary judgment because Blowney

failed to raise a genuine dispute of material fact as to whether elevated levels of

arsenic or uranium had the capacity to cause her alleged injuries, and whether her

alleged injuries resulted from her exposure to elevated levels of arsenic or uranium.

See Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008) (“In a

§ 1983 action, the plaintiff must [] demonstrate that the defendant’s conduct was

the actionable cause of the claimed injury.”); In re Hanford Nuclear Rsrv. Litig.,

292 F.3d 1124, 1133-34 (9th Cir. 2002) (in a toxic tort case, plaintiff must

demonstrate general causation, “whether the substance at issue had the capacity to

cause the harm alleged,” and specific causation, “whether a particular individual

suffers from a particular ailment as a result of exposure to a substance”).

      The district court did not abuse its discretion by sustaining defendant’s

objections to certain evidence submitted by Blowney in opposition to summary

judgment because such evidence constituted inadmissible lay opinion on matters

requiring scientific, technical, and specialized knowledge and neither plaintiff nor

the other declarants were qualified as experts on such matters under Federal Rule

of Evidence 702. See Fed. R. Evid. 701, 702; Kumho Tire Co., Ltd. v. Carmichael,

526 U.S. 137, 141 (1999) (trial court’s gatekeeping obligation applies to all types


                                          2                                    18-56378
of expert testimony); Nationwide Transp. Fin. v. Cass Info. Sys., Inc., 523 F.3d
1051, 1058 (9th Cir. 2008) (district court’s decision on admissibility of lay opinion

testimony “will be overturned only if it constitutes a clear abuse of discretion”

(citation and quotation marks omitted)).

      The district court did not abuse its discretion by ruling that Blowney failed

to submit expert testimony on causation because Blowney failed to disclose any

expert witnesses in her Federal Rule of Civil Procedure 26(a)(2) expert disclosures.

See Fed. R. Civ. P. 26(a)(2); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987),

overruled on other grounds by Lacey v. Maricopa County, 693 F.3d 896 (9th Cir.

2012) (en banc) (pro se litigants are held to same procedural rules as other

litigants). Contrary to her contentions, Blowney did not request an extension of

time for expert discovery and the district court did not exclude any of her proffered

expert testimony on the basis of Federal Rule of Civil Procedure 37(c).

      We reject as meritless and unsupported by the record Blowney’s contentions

that the district court violated her due process rights, was biased, or failed to

conduct a de novo review of the magistrate judge’s Report & Recommendation.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.


                                           3                                        18-56378
      This case remains administratively closed as to appellant Tom Findley. See

Docket Entry Nos. 15, 20.

      AFFIRMED.




                                       4                                  18-56378